UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6357



CLINTON BURNS,

                                           Petitioner - Appellant,

          versus


JOHN J. LAMANNA,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:05-cv-03163-HMH)


Submitted: June 15, 2006                       Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Burns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clinton Burns, a federal prisoner, appeals the district

court’s   orders   accepting   the    report   and     recommendation    of    a

magistrate judge and dismissing his 28 U.S.C. § 2241 petition

without prejudice and denying reconsideration of that order.                  We

have   reviewed    the   record      and   find   no     reversible     error.

Accordingly, we affirm both orders for the reasons stated by the

district court.      See Burns v. LaManna, No. 4:05-cv-03163-HMH

(D.S.C. Jan. 19, and Jan. 31, 2006).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                  - 2 -